Order, Supreme Court, New York County (Marylin G. Diamond, J), entered August 23, 2004, which denied petitioner’s application to annul respondent Housing Authority’s determi*314nation terminating petitioner’s tenancy upon her third default in appearing at an administrative hearing, and directed the Clerk to dismiss the petition, unanimously affirmed, without costs.
No basis exists to disturb respondent’s summary rejection of the same excuse petitioner had used a year earlier in vacating her second default (see Matter of Daniels v Popolizio, 171 AD2d 596 [1991]), namely, that she did not have a mailbox key and did not retrieve the hearing notice until after the scheduled hearing date. As the application court noted, petitioner did not explain how she could have gone without access to her mailbox for so long, or suggest that she did not receive other mailings from respondent, including the Hearing Officer’s decision vacating her second default. We have considered petitioner’s other arguments and find them unavailing. Concur—Friedman, J.P., Sullivan, Nardelli, Williams and Sweeny, JJ.